Exhibit 10.20

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

RECITALS

A.    The Board has adopted the Plan for the purpose of retaining the services
of selected Employees and consultants and other independent advisors who provide
services to the Corporation (or any Parent or Subsidiary).

B.     Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of an equity incentive award under the Plan designed to
retain Participant’s continued service.

C.     All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1.   Grant of Restricted Stock Units.   The Corporation hereby awards to
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit which vests during Participant’s period of Service shall
entitle Participant to receive one share of Common Stock on the applicable
vesting date. The number of shares of Common Stock subject to the awarded
Restricted Stock Units, the applicable vesting schedule for those shares, the
applicable date or dates on which those vested shares shall become issuable to
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

Award Date:

 

               ,        

Number of Shares
Subject to Award:

 

                shares of Common Stock (the “Shares”)

Vesting Schedule:

 

The Shares shall vest in a series of [four (4)] successive equal annual
installments upon Participant’s completion of each year of Service over the
[four (4)]-year period measured from the Award Date. However, the Shares may be
subject to accelerated vesting in accordance with the provisions of Paragraphs 4
and 6 below.

Issuance Schedule:

 

Each Share in which Participant vests in accordance with the provisions of this
Agreement (including the foregoing Vesting Schedule) shall be issued, subject to
the Corporation’s collection of all applicable Withholding Taxes, on the date
that particular Share vests (the “Issue Date”) or as soon after that scheduled
Issue Date as administratively practicable, but in no event later than the close
of the calendar year in which such Issue Date occurs or (if later) the fifteenth
day of the third calendar month following such Issue Date. The applicable
Withholding Taxes are to be collected pursuant to the procedure set forth in
Paragraph 8 of this Agreement.

 

2.   Limited Transferability.   Prior to actual receipt of the Shares which vest
and become issuable hereunder, Participant may not transfer any interest in the
Award or the underlying Shares. Any Shares which vest hereunder but which
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may also direct the Corporation to issue


--------------------------------------------------------------------------------


the stock certificates for any Shares which in fact vest and become issuable
under the Award during his or her lifetime to one or more designated family
members or a trust established for Participant and/or his or her family members.
Participant may make such a beneficiary designation or certificate directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.

3.   Cessation of Service.   Except as otherwise provided in Paragraph 4 or
Paragraph 6 below, should Participant cease Service for any reason prior to
vesting in one or more Shares subject to this Award, then the Award shall be
immediately cancelled with respect to those unvested Shares, and the number of
Restricted Stock Units will be reduced accordingly. Participant shall thereupon
cease to have any right or entitlement to receive any Shares under those
cancelled units.

4.   Accelerated Vesting.   Should Participant’s Service terminate by reason of
death or Disability, then, all of the Shares at the time subject to this Award
shall immediately vest. and shall be issued on the date of such cessation of
Service or as soon as administratively practicable thereafter, subject to the
Corporation’s collection of the applicable Withholding Taxes, but in no event
later than the close of the calendar year in which such cessation of Service
occurs or (if later) the fifteenth (15th) day of the third (3rd) calendar month
following the date of such cessation of Service.

5.   Stockholder Rights.   Participant shall not have any stockholder rights,
including voting rights or dividend rights, with respect to the Shares subject
to the Award until the Shares vest and Participant becomes the record holder of
those Shares upon their actual issuance following the Company’s collection of
the applicable Withholding Taxes.

6.   Change in Control.

A.     Any Restricted Stock Units subject to this Award at the time of a Change
in Control may be assumed by the successor entity or otherwise continued in full
force and effect or may be replaced with a cash retention program of the
successor entity which preserves the Fair Market Value of any Restricted Stock
Units subject to the Award at the time of the Change in Control and provides for
subsequent payout of that value in accordance with the vesting provisions
applicable to the Award. In the event of such assumption or continuation of the
Award or such replacement of the Award with a cash retention program, no
accelerated vesting of the Restricted Stock Units shall occur at the time of the
Change in Control.

B.     In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award will be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for the Common Stock in consummation of the Change in Control, the
successor corporation may, in connection with the assumption or continuation of
the Restricted Stock Units subject to the Award at that time, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Common Stock in the Change in Control
transaction, provided such shares are registered under the federal securities
laws and readily tradable on an established securities exchange.

C.     Should either of the following events occur during the period commencing
with the earlier of (i) the execution date of any definitive agreement for a
Change in Control transaction or (ii) the actual occurrence of a Change in
Control and ending with the earlier of (x) the expiration of the twenty-four
(24)-month period measured from the effective date of the Change in Control or,
to the extent applicable, (y) the date the definitive agreement for the Change
in Control transaction is

2


--------------------------------------------------------------------------------


terminated or cancelled without the consummation of the contemplated Change in
Control transaction:

(i)    Participant’s Service is terminated other than for Good Cause, or

(ii)   Participant resigns from Service for Good Reason,

then all of the Shares at the time subject to this Award shall immediately vest.
and shall be issued on the date of such cessation of Service or as soon as
administratively practicable thereafter, subject to the Corporation’s collection
of the applicable Withholding Taxes, but in no event later than the close of the
calendar year in which such cessation of Service occurs or (if later) the
fifteenth (15th) day of the third (3rd) calendar month following the date of
such cessation of Service.

D.     If the Restricted Stock Units subject to this Award at the time of the
Change in Control are not assumed or otherwise continued in effect or replaced
with a cash retention program in accordance with Paragraph 6(a) above, then
those units shall vest immediately upon the effective date of the Change in
Control. The Shares subject to those vested units shall be issued immediately
upon vesting (or otherwise converted into the right to receive the same
consideration per share of Common Stock payable to the other stockholders of the
Corporation in consummation of that Change in Control), subject to the
Corporation’s collection of applicable Withholding Taxes pursuant to the
provisions of Paragraph 8.

E.     This Agreement shall not in any way affect the right of the Corporation
to adjust, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

7.   Adjustment in Shares.   Should any change be made to the outstanding Common
Stock by reason of any stock split, stock dividend, spin-off transaction,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration or by reason of any merger, consolidation or
reorganization, equitable adjustments shall be made to the total number and/or
class of securities issuable pursuant to this Award. Such adjustments shall be
made in such manner as the Plan Administrator deems appropriate in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder. However, in the event of a Change in Control, the adjustments (if
any) shall be made in accordance with the provisions of Paragraph 6.

8.   Collection of Withholding Taxes.

A.     The Corporation shall collect the applicable Withholding Taxes with
respect to the Shares which vest and become issuable hereunder through an
automatic share withholding procedure pursuant to which the Corporation will
withhold, at the time of such vesting, a portion of the Shares with a Fair
Market Value (measured as of the applicable vesting date) equal to the amount of
those taxes; provided, however, that the amount of any Shares so withheld shall
not exceed the amount necessary to satisfy the Corporation’s required
withholding obligations using the minimum statutory withholding rates for
federal and state purposes that are applicable to supplemental taxable income.

B.     Except as otherwise provided in Paragraph 6 and Paragraph 8(b), the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock. In no event, however, shall any
fractional shares be issued. Accordingly, the total number of shares of Common
Stock to be issued pursuant to that Award shall, to the extent necessary, be
rounded down to the next whole share in order to avoid the issuance of a
fractional share.

9.   Deferred Issue Date.   Notwithstanding any provision to the contrary in
this Agreement, no Shares which become issuable by reason of Participant’s
Separation from Service shall actually be issued to Participant prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of

3


--------------------------------------------------------------------------------


his or her Separation from Service or (ii) the date of his or her death, if
Participant is deemed at the time of such Separation from Service to be a “key
employee” within the meaning of that term under Code Section 416(i) and such
delayed issuance is otherwise required in order to avoid a prohibited
distribution under Code Section 409A(a)(2). Upon the expiration of the
applicable Code Section 409A(a)(2) deferral period, all Shares deferred pursuant
to this Paragraph 9 shall be issued in a lump sum to Participant.

10.   Benefit Limit.   In the event the vesting and issuance of the Shares
subject to this Award would otherwise constitute a parachute payment under Code
Section 280G, then the vesting and issuance of those Shares shall be subject to
reduction to the extent necessary  to assure that the number of Shares which
vest and are issued under this Award will be limited to the greater of (i)  the
number of Shares which can vest and be issued without triggering a parachute
payment under Code Section 280G or (ii)  the maximum number of Shares which can
vest and be issued under this Award so as to provide the Participant with the
greatest after-tax amount of such vested and issued Shares after taking into
account any excise tax the Participant may incur under Code Section 4999 with
respect to those Shares and any other benefits or payments to which the
Participant may be entitled in connection with any change in control or
ownership of the Corporation or the subsequent termination of the Participant’s
Service.

11.   Compliance with Laws and Regulations.   The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any stock exchange (or the Nasdaq National
Market, if applicable) on which the Common Stock may be listed for trading at
the time of such issuance.

12.   Notices.   Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

13.   Successors and Assigns.   Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

14.   Construction.   This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

15.   Governing Law.   The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

16.   Employment at Will.   Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Service at any time for any reason, with or
without cause.

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

SJW CORP.

 

 

By:

 

 

 

 

TITLE:

 

 

 

 

PARTICIPANT

 

 

 

 

 

Address:

 

 

 

 

 

 

5


--------------------------------------------------------------------------------


APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A.    Agreement shall mean this Restricted Stock Unit Issuance Agreement.

B.     Award shall mean the award of Restricted Stock Units made to Participant
pursuant to the terms of the Agreement.

C.     Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

D.    Board shall mean the Corporation’s Board of Directors.

E.     Change in Control shall mean any change in control or ownership of the
Corporation which occurs by reason of one or more of the following events:

(i)    the acquisition, directly or indirectly by any person or related group of
persons (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
but other than the Corporation or a person that directly or indirectly controls,
is controlled by, or is under, control with the Corporation or an employee
benefit plan maintained by any such entity, of beneficial ownership (as defined
in Rule 13d-3 of the Exchange Act) of securities of the Corporation that results
in such person or related group of persons beneficially owning securities
representing 30% or more of the combined voting power of the Corporation’s
then-outstanding securities;

(ii)   a merger, recapitalization, consolidation, or other similar transaction
to which the Corporation is a party, unless securities representing at least 50%
of the combined voting power of the then-outstanding securities of the surviving
entity or a parent thereof are immediately thereafter beneficially owned,
directly or indirectly and in substantially the same proportion, by the persons
who beneficially owned the Corporation’s outstanding voting securities
immediately before the transaction;

(iii)  a sale, transfer or disposition of all or substantially all of the
Corporation’s assets, unless securities representing at least 50% of the
combined voting power of the then-outstanding securities of the entity acquiring
the Corporation’s assets or parent thereof are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately before the transaction,

(iv)  a merger, recapitalization, consolidation, or other transaction to which
the Corporation is a party or the sale, transfer, or other disposition of all or
substantially all of the Corporation’s assets if, in either case, the members of
the Board immediately prior to consummation of the transaction do not, upon
consummation of the transaction, constitute at least a majority of the board of
directors of the surviving entity or the entity acquiring the Corporation’s
assets, as the case may be, or a parent thereof (for this purpose, any change in
the composition of the board of directors that is anticipated or pursuant to an
understanding or agreement in connection with a transaction will be deemed to
have occurred at the time of the transaction); or

(v)    a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (a) have been Board members since the beginning of
such period or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members who were
described in clause (a) or who were previously so elected or approved and who
were still in office at the time the Board approved such election or nomination;

A-1


--------------------------------------------------------------------------------


provided that no Change in Control shall occur if the result of the transaction
is to give more ownership or control of the Corporation to any person or related
group of persons who hold securities representing more than thirty percent (30%)
of the combined voting power of the Corporation’s outstanding securities as of
March 3, 2003.

F.     Code shall mean the Internal Revenue Code of 1986, as amended.

G.    Common Stock shall mean the shares of the Corporation’s common stock.

H.    Corporation shall mean SJW Corp., a California corporation, and any
successor corporation to all or substantially al of the assets or voting stock
of SJW Corp. which shall by appropriate action adopt the Plan and/or assume the
Award.

I.      Disability shall mean the Participant’s permanent and total disability
as determined pursuant to Section 22(e)(3) of the Code.

J.      Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

K.    Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(i)    If the Common Stock is at the time listed or admitted to trading on the
Nasdaq Global Market, the Fair Market Value shall be the closing selling price
per share on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq Global Market or any successor
system. If there is no reported closing selling price for the Common Stock on
the date in question, then the closing selling price on the last preceding date
for which such quotation exists shall be determinative of Fair Market Value.

(ii)   If the Common Stock is at the time listed or admitted to trading on any
other Stock Exchange, then the Fair Market Value shall be the closing selling
price per share on the date in question on that Stock Exchange, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no reported sale of Common Stock on such Stock Exchange on the date in
question, then the Fair Market Value shall be the closing selling price on the
exchange on the last preceding date for which such quotation exists.

L.     Good Cause shall mean:

(i)    Participant’s commission of any act or omission that results in
substantial harm to the business or property of the Corporation (or any Parent
or Subsidiary) and that constitute dishonesty, intentional breach of fiduciary
obligation or intentional wrongdoing, or

(ii)   Participant’s conviction of a criminal violation involving fraud or
dishonesty.

The foregoing definition shall not in any way preclude or restrict the right of
the Corporation (or any Parent or Subsidiary) to discharge or dismiss
Participant or any other person in the Service of the Corporation (or any Parent
or Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of the Plan or this Agreement, to constitute
grounds for termination for Good Cause.

M.    Good Reason shall be deemed to exist with respect to Participant if and
only if, without Participant’s express written consent:

(i)    there is a significant change in the nature or the scope of Participant’s
authority or in his or her overall working environment;

A-2


--------------------------------------------------------------------------------


(ii)   Participant is assigned duties materially inconsistent with his or her
present duties, responsibilities and status;

(iii)  there is a reduction in the sum of Participant’s rate of base salary and
target bonus; or

(iv)  the Corporation changes by fifty-five (55) miles or more the principal
location in which Participant  is required to perform services;

provided that, in the case of each such reason, that the Corporation has not
cured such condition within thirty (30) days of written notice by Participant to
the Corporation that such condition exists and constitutes Good Reason.

N.    1934 Act shall mean the Securities Exchange Act of 1934, as amended.

O.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.

P.     Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of al classes of stock in one of the other corporations in
such chain.

Q.    Plan shall mean the Corporation’s Long Term Incentive Plan.

R.    Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

S.     Restricted Stock Unit shall mean each unit subject to the Award which
shall entitle Participant to receive one (1) share of Common Stock upon the
vesting of that unit.

T.     Separation from Service shall mean Participant’s termination of Service
under the circumstances which are deemed to constitute a separation from service
within the meaning of Code Section 409A and the applicable Treasury Regulations
thereunder.

U.    Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the Board or a consultant or independent advisor.
Participant shall be deemed to cease Service immediately upon the occurrence of
either of the following events:  (i) Participant no longer performs services in
any of the foregoing capacities for the Corporation (or any Parent or
Subsidiary) or (ii) the entity for which Participant performs such services
ceases to remain a Parent or Subsidiary of the Corporation, even though
Participant may subsequently continue to perform services for that entity.
Service shall not be deemed to cease during a period of military leave, sick
leave or other personal leave approved by the Corporation; provided, however,
that except to the extent otherwise required by law or expressly authorized by
the Plan Administrator or the Corporation’s written leave of absence policy, no
Service credit shall be given for vesting purposes for any period Participant is
on a leave of absence.

V.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
Market or the New York Stock Exchange.

W.   Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

X.    Withholding Taxes shall mean the federal, state and local income and
employment taxes required to be withheld by the Corporation in connection with
the vesting and concurrent issuance of the shares of Common Stock under the
Award.

A-3


--------------------------------------------------------------------------------